DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 31, 2019. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 22, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.	
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because of the phrase “Disclosed is….”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
“TDU 182” in Specification Paragraph [0055] should be changed to --TDM 182-- to stay consistent with the rest of the specification. 
All instances of “vehicle control unit 110,” “vehicle control unit (VCU) 110,” and “VCU 110” throughout the Specification should be changed to --control unit 110-- to stay consistent with Fig. 2. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Concerning the rejected claim above, the applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 1 recites the limitation “the identified diagnostic procedure” in Lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the action, the examiner is interpreting “the identified diagnostic procedure” to be the diagnostic procedure in the “automatically identify…” limitation.  
Claim 1 recites the limitation “the steps” in Line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the identified diagnostic procedure” in Line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the action, the examiner is interpreting “the identified diagnostic procedure” to be the diagnostic procedure in the “identifying…” limitation.  
Claim 20 recites the limitation “the identified diagnostic procedure” in Page 27 Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the action, the examiner is interpreting “the identified diagnostic procedure” to be the diagnostic procedure in the “automatically identify…” limitation.  
18.	Claims 2-13 and 15-19 are rejected for depending upon previously rejected claims.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus (US 2017/0116795) in view of Sargent et al. (US 9780967, hereinafter Sargent).
Regarding claim 1, Andrus teaches:
A vehicle comprising an automotive trailer lighting diagnostic system (Abstract; Fig. 1),
the system comprising:
	   a trailer (Fig. 1; Paragraph [0027]);
  one or more trailer lights disposed on the trailer, one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Paragraph [0031]);
   a user interface (Paragraph [0031]); and
   a control unit (Fig. 1 Element 102; Paragraph [0028] Lines 11-14) configured to:
      activate the one or more trailer lights in a particular sequence (Paragraph [0050]);
      receive a signal identifying at least one malfunctioning trailer light of the one or more trailer lights (Paragraph [0050]);
      automatically identify a diagnostic procedure for the at least one malfunctioning trailer light from a plurality of diagnostic procedures (Paragraph [0058]) and…;
      execute the steps of the diagnostic procedure (Paragraph [0058]) by:
         soliciting information from a user via the user interface (Paragraph [0056]),
	         …	
                     executing branching logic steps (Fig. 7), and
	         …
	Andrus does not teach:
	      …
 initiate the identified diagnostic procedure;
         …
	         issuing instructions to the user via the user interface,
	         …
	         initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and
	         recommend service options to the user if the diagnostic procedure is unable to return the at least one malfunctioning trailer light to working order.
	However in the same field of endeavor, Sargent teaches a black-box gateway device implemented in a vehicle and configured to interface with an engine computer and a plurality of wireless sensors installed in the vehicle (Abstract) and more specifically:  
     	      …
      … initiate the identified diagnostic procedure (Col. 5 Lines 13-27);
         …
	         issuing instructions to the user via the user interface (Col. 5 Lines 13-27),
	         …
	         initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning trailer light; Col. 5 Lines 13-27); and
	         recommend service options to the user if the diagnostic procedure is unable to return the at least one malfunctioning trailer light to working order (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning trailer light; Col. 5 Lines 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus to incorporate  …initiate the identified diagnostic procedure; issuing instructions to the user via the user interface,…, and initiate repair or replacement of the at least one malfunctioning trailer light through user actions via the user interface; and recommend service options to the user if the diagnostic procedure is unable to return the at least one malfunctioning trailer light to working order, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).
Regarding claim 3, Andrus in view of Sargent teach the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a visual interface (Paragraph [0050]).
Regarding claim 4, Andrus in view of Sargent teach the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a dashboard head unit (Paragraph [0042]).
Regarding claim 5, Andrus in view of Sargent teach the vehicle of claim 1. Andrus further teaches wherein soliciting information from the user or issuing instructions to the user involves a portable device (Fig. 9 Element 106; Paragraph [0019]).
Regarding claim 7, Andrus in view of Sargent teach the vehicle of claim 1. Andrus further teaches wherein the at least one malfunctioning trailer light comprises a brake light 
Regarding claim 8, Andrus in view of Sargent teach the vehicle of claim 1. Andrus further teaches wherein the at least one malfunctioning trailer light comprises a turn signal indicator light (Paragraph [0050]).
Regarding claim 11, Andrus in view of Sargent teach the vehicle of claim 1. Andrus does not teach wherein the instructions to the user comprise activating controls within the automotive trailer lighting diagnostic system.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise activating controls within the automotive trailer lighting diagnostic system (Col. 4 Lines 24-38, i.e. other information related to vehicle condition is at least one malfunctioning trailer light; Col. 5 Lines 27-51, i.e. comparing diagnostic data to a human-based threshold, e.g. driver approval, in order to take action [i.e. requesting user approval to continue the diagnostic], is providing instructions to the user to activate controls of the diagnostic system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus in view of Sargent to incorporate wherein the instructions to the user comprise activating controls within the automotive trailer lighting diagnostic system, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).
Regarding claim 12, Andrus in view of Sargent teach the vehicle of claim 1. Andrus does not teach wherein the instructions to the user comprise physical examination of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus in view of Sargent to incorporate wherein the instructions to the user comprise physical examination of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights, as taught by Sargent. Doing so would identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs, as recognized by Sargent (Col. 3 Lines 33-41).
Regarding claim 13, Andrus in view of Sargent teach the vehicle of claim 1. Andrus does not teach wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights.
However in the same field of endeavor, Sargent teaches wherein the instructions to the user comprise physical replacement of the one or more components of the vehicle or trailer that are associated with the one or more trailer lights (Col. 4 Lines 24-38, i.e. trailer lights are other information related to vehicle condition; Col. 5 Lines 13-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus in view of Sargent to incorporate wherein the instructions to the user comprise physical replacement of the 
Regarding claims 14 and 20 the claim(s) recite analogous limitations to claim(s) 1, and therefore are rejected on the same premise.
Regarding claims 16-17 and 19 the claim(s) recite analogous limitations to claim(s) 3-4 and 7, respectively, and therefore are rejected on the same premise.
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus in view of Sargent as applied to claims 1 and 14 above, further in view of Sarnackle et al. (US 8589018, hereinafter Sarnackle).
Regarding claim 2, Andrus in view of Sargent teach the vehicle of claim 1. Andrus in 
view of Sargent does not teach wherein soliciting information from the user or issuing instructions to the user involves a voice interface.
	However in the same field of endeavor, Sarnackle teaches a diagnostic tool for a vehicle configured to automatically identify different communication protocols used by Electronic Control Units (ECUs) on-board the vehicle (Abstract) and more specifically wherein soliciting information from the user or issuing instructions to the user involves a voice interface (Abstract; Col. 7 Lines 33-36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus in view of Sargent to incorporate wherein soliciting information from the user or issuing instructions to the user involves a voice interface, as taught by Sarnackle. Doing so would allow a user's protocol 
Regarding claim 15 the claim(s) recite analogous limitations to claim(s) 2, and therefore is/are rejected on the same premise.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus in view of Sargent as applied to claims 5 and 17 above, further in view of Abdel-Rahman et al. (US 9472028, hereinafter Abdel; already of record in the IDS).
Regarding claim 6, Andrus in view of Sargent teach the vehicle of claim 5. Andrus in
view of Sargent does not teach wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions.
	However in the same field of endeavor, Abdel teaches an augmented reality based interactive troubleshooting and diagnostic system and related operating methods (Abstract) and more specifically wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions (Abstract; Fig. 4; Col. 8 Line 66 - Col. 9 Line 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus in view of Sargent to incorporate wherein the portable device comprises an augmented reality device and the instructions to the user comprise augmented reality instructions, as taught by Abdel. Doing so would support active diagnostic communication between a mobile user device, one or more subsystems onboard a vehicle, and a solutions database system in order to assist the user, as recognized by Abdel (Col. 1 Lines 33-56).
claim 18 the claim(s) recite analogous limitations to claim(s) 6, and therefore is rejected on the same premise.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrus in view of Sargent as applied to claim 1 above, further in view of Wolf (US 8947096).
Regarding claim 9, Andrus in view of Sargent teach the vehicle of claim 1. Andrus in
view of Sargent does not explicitly teach wherein the at least one malfunctioning trailer light comprises a tail light.
	However in the same field of endeavor, Wolf teaches a portable, self-contained device for testing the full cycle of trailer light modes without additional manual actuation by the user and for identifying where and what type of specific error occurred, if any are detected (Abstract) and more specifically wherein the at least one malfunctioning trailer light comprises a tail light (Col. 4 Lines 47-60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Andrus in view of Sargent to incorporate wherein the at least one malfunctioning trailer light comprises a tail light, as taught by Wolf. Doing so provides a fast, effective and convenient way to test all of the light modes of tow trailer lights, as recognized by Wolf (Col. 1 Lines 45-55).
	Regarding claim 10, Andrus in view of Sargent teach the vehicle of claim 1. Andrus in
view of Sargent does not explicitly teach wherein the at least one malfunctioning trailer light comprises a backup light.
	However in the same field of endeavor, Wolf teaches wherein the at least one malfunctioning trailer light comprises a backup light (Col. 4 Lines 47-60).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricci (US 9043073) teaches a microprocessor executable diagnostic module operable to receive, from a vehicle component, a signal regarding a warning and/or error and select a destination for the signal from a plurality of destinations (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/29/2021